Dear Representative Christian:
This letter is in response to your question asking:
              "1.  May a chief division clerk or other division clerks appointed under section 483.243 R.S.Mo. 1978 by an associate circuit judge seek election as a member of a political party central committee after January 2, 1979?
              "2.  May a chief division clerk or other division clerks appointed under section 483.243 R.S.Mo. 1978 by an associate circuit judge who are members of a political party central committee on January 1, 1979 continue to hold such positions for the expiration of the term to which they were elected?
              "3.  May division clerks appointed under section 483.245 R.S.Mo. 1978 by an associate circuit judge seek election or continue to serve as a member of a political party central committee after July 1, 1981?"
you also state:
         "Clay County is a first class county constituting judicial circuit number 7 which has adopted the non-partisan court plan. Certain employees in the office of a Magistrate Judge in Clay County were elected as members of a political party committee in August, 1978. On January 2, 1979, the Magistrate judges elected on a partisan ticket in November became Associate Circuit Judges to which the non-partisan court plan applies by virtue of Article V of the Missouri Constitution. The employees were continued as division clerks under the provisions of 483.243 R.S.Mo. 1978 after January 2, 1979, and desire to continue serving on political party central committees."
The sections to which you refer are Sections 483.243 and483.245 of House Bill No. 1634 of the 79th General Assembly.
We find no prohibition respecting the activities of the clerks to which you refer. Section 483.245 is by its terms effective July 1, 1981, therefore we will not speculate as to whether or not such prohibitions will exist when that section becomes effective.
Obviously, such associate circuit judges could not "directly or indirectly make any contribution to or hold any office in a political party or organization, or take part in any political campaign." Section 25(f), Article V, Missouri Constitution. Whether such judges violate this prohibition, or any other, is of course a matter for determination by the Commission on Retirement, Removal and Discipline of Judges, created pursuant to Section24, Article V, Missouri Constitution.
Very truly yours,
                                  JOHN ASHCROFT Attorney General